Title: News from America, 12 May 1777
From: Franklin, Benjamin
To: 


Paris. May 12. 1777
This Day arrived an Express from Boston in New England, which brings Advices to the 3d of April.
General Washington was well, with the Army under his Command, which was daily augmenting by the Arrival of the new Levies from the different States. There is no mention of any Sickness having been among them. Nor had there been any Attack made upon Ticonderago. There had been a small Insurrection of Tories on the Eastern Shore of Maryland, but it was immediately Suppressed by a few of the Congress Troops, and the Leaders made Prisoners. The Armies on both sides had remain’d quiet for two Months, except Skirmishes among Foraging Parties, which had in almost every Instance been to the Advantage of the Insurgents. The last that happen’d was not far from Amboy, and more important than common. It is said to have been something similar to the Lexington Fight, the English retiring before the Militia and some new rais’d Troops, for many Miles, and with the Loss, as is said, of 509 kill’d, wounded and taken. That the Quota’s of Men to be furnished by the several States, were in some already compleat, and near being so in the rest; and the Men engaging for 3 Years or till the End of the War, the General would now have a permanent Army. That the Loans of Money to the Congress, and the Sale of their Lottery Tickets went on rapidly. And that instead of being depress’d by the sinister Events of the last Campaign and Threats of the next, (in which it was said the English Army would be augmented with 20000 Men) the States are more firm and decisive, and better United than ever: the late Irruption into the Jerseys, the indiscriminate Devastation and Plunder by the British and Hessian Troops there, and the unexampled Cruelties perpetrated by both, having induced many, who had been dispos’d to favour them, or were at best but lukewarm, to enter now into the most resolute and zealous Opposition. That a Ship was arrived from Europe with 364 Cases of Arms containing 11,987 Stands; 1000 Barrels of Gunpowder; 48 Bales of Cloth for Soldiers Cloathing; and other valuable Articles, which came very seasonably: and they had just received News at Boston that two other Ships were arrived at a distant Port, with the same kind of Cargo’s. That an English Prize had been brought in, among many smaller, valu’d at £40,000 Sterling, being laden with Bale Goods; While the Vessels taken from the Americans by the English Men of War, were for the most part Coasters and Carriers of Wood, of so little Value, that one such Ship, is worth fifty of them. The Continental Frigates were getting out to Sea for guarding the Coasts.
 
Endorsed: News from Amera.
